DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 16-22 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
	Claims 1-15, and 18 are cancelled.  Claims 16, and 19-21 are amended.  Claims 20-21 are withdrawn for not reading on the elected species.

Claims 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 


Response to Amendment
	In view of Applicants amendments, the objection to claim 19 because of minor informalities is withdrawn.
	In view of Applicants amendments, the rejection of claims 16, 18 and 22 under 35 USC 103(a) as being unpatentable over Berger et al. (Arzneim.-Forsch./Drug Res.; published 1989), in view of Miller et al. (US 2006/0142179 A1; published 29 Jun. 2006) and Cai et al. (Eur. J. Org. Chem.; published 2008) is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 16, 19, and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berger et al. (Arzneim.-Forsch./Drug Res.; published 1989), in view of Miller et al. (US 2006/0142179 A1; published 29 Jun. 2006) and Suzuki et al. (J. Synth. Org. Chem., Jpn.; published 2010) for the reasons cited in the Office action filed on 1 Apr. 2022.

Claims 16-17, 19, and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berger et al. (Arzneim.-Forsch./Drug Res.; published 1989), in view of Miller et al. (US 2006/0142179 A1; published 29 Jun. 2006) and Cai et al. (Eur. J. Org. Chem.; published 2008), in further view of Suzuki et al. (J. Synth. Org. Chem., Jpn.; published 2010) for the reasons cited in the Office action filed on 1 Apr. 2022.

Applicants Arguments
	Applicants assert that in order to arrive at a 3-fluoro-4-methyl pyridine compound using 3-methyl-4-aminopyridine of Berger as a substrate, one would been to fluorinate the 3-methyl group.  Suzuki does not fluorinate a methyl group.  Performing the fluoromethylation process of Suzuki would lead to the synthesis of a fluoromethylated variant of Berger’s 3-methyl-4-aminopyridine (a compound with two moieties on the pyridine ring).  Berger’s 3-methyl-4-aminopyridine is not a boronate ester.  Miller does not cure the deficiencies in the combination of Berger and Suzuki.

Applicant's arguments filed 26 Sep. 2022 have been fully considered but they are not persuasive. Berger teaches 3-methyl-4-aminopyridine and 3-fluoro-4-aminopyridine as 4-aminopyridine derivatives.  Berger teaches opening new therapeutic pathways in the treatment of diseases like multiple sclerosis.  Miller teaches and motivates the use of 4-aminopyridine derivatives in PET.  Suzuki teaches the radiosynthesis of PET tracers by [11C]methylation and [18F]fluoromethylation.  In view of Suzuki and Miller, a person of ordinary skill would have been motivated to modify Berger’s 3-methyl-4-aminopyridine by substituting the 3-methyl group of 3-methyl-4-aminopyridine with 3-[18F]fluoromethyl- group and not by labeling the 3-methyl-4-aminopyridine to form [18F]fluoromethyl-3-methyl-4-aminopyridine.  Consequently a person of ordinary skill in the art would have substituted the 3-methyl group in Berger’s 3-methyl-4-aminopyridine with boronate ester to form a precursor compound and then label the precursor compound with [18F]fluoromethyl bromide to form 3-[18F]fluoromethyl-pyridine as advantageous PET tracer for imaging diseases like MS.  Consequently, Berger, Miller, and Suzuki are not deficient as Berger, Miller, and Suzuki teach and make obvious 3-[18F]fluoromethyl-pyridine.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-17, 19, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,617,215 B2, in view of Berger et al. (Arzneim.-Forsch./Drug Res.; published 1989), Cai et al. (Eur. J. Org. Chem.; published 2008), and Suzuki et al. (J. Synth. Org. Chem., Jpn.; published 2010) for the reason cited in the Office action filed on 1 Apr. 2022. 

Claims 16-17, 19, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,442,767 B2, in view of Berger et al. (Arzneim.-Forsch./Drug Res.; published 1989), Cai et al. (Eur. J. Org. Chem.; published 2008), and Suzuki et al. (J. Synth. Org. Chem., Jpn.; published 2010) for the reason cited in the Office action filed on 1 Apr. 2022. 

Applicants Arguments
	Applicants assert that the a terminal disclaimer will be filed if appropriate one allowable subject matter has been identified.

Applicant's arguments filed 26 Sep. 2022 have been fully considered but they are not persuasive.  Berger, Miller and Suzuki are not deficient for the reasons discussed above.  A terminal disclaimer has not been filed.  Consequently, claims 16-17, 19, and 22 remain rejected on the ground of nonstatutory double patenting for the reasons cited in the Office action filed on 1 Apr. 2022.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618